
	

113 S518 IS: H2O Visa for Seafood Processing Act
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 518
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the issuance of H2O
		  nonimmigrant visas for aliens temporarily performing labor in the seafood
		  processing industry.
	
	
		1.Short titleThis Act may be cited as the
			 H2O Visa for
			 Seafood Processing Act.
		2.Availability of
			 H2O nonimmigrant visas for seafood processing
			 industry
			(a)Technical
			 amendments; availability of H2O nonimmigrant visas for
			 aliens working in seafood processing industrySection 101(a)(15)(H) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended—
				(1)in clause (i)—
					(A)by striking an alien (i) (b)
			 subject and inserting the following “an alien—
						
							(i)(b)subject
								;
					(B)in subclause (b),
			 by striking section 212(n)(1), or and inserting section
			 212(n)(1);;
					(C)in subclause
			 (b1), by striking section 212(t)(1), or and inserting
			 section 212(t)(1);; and
					(D)in subclause (c),
			 by striking or at the end; and
					(2)in clause (ii)—
					(A)in subclause (a), by striking
			 nature, or and inserting nature;;
					(B)in subclause (b), by striking
			 or at the end; and
					(C)by adding at the end the following:
						
							(o)having a residence in a foreign country,
				which the alien has no intention of abandoning, who is coming temporarily to
				the United States to perform labor in the seafood processing industry;
				or
							.
					(b)State
			 consultation requirementSection 212(a)(5)(A) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(5)(A)) is amended—
				(1)in clause (i), by
			 striking Attorney General and inserting Secretary of
			 Homeland Security; and
				(2)by adding at the
			 end the following:
					
						(v)Seafood
				processingThe Secretary of Labor may not make a certification
				under clause (i) with respect to the seafood processing industry without first
				consulting with the governor and the labor commissioner of the State in which
				the alien is to perform such
				labor.
						.
				
